Citation Nr: 0927565	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for degenerative 
spondylitic ridging of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had service as an activated member of the 
Nebraska Army National Guard from January 2001 to March 2001 
and January 2003 to May 2004, to include active duty in Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The case has subsequently been 
transferred to the Cheyenne, Wyoming RO.

The Veteran appeared at a video conference hearing before the 
undersigned veteran's law judge in October 2006.  A 
transcript is associated with the claims file.

On appeal in August 2007, the Board remanded the case for 
additional development, to include obtaining an orthopedic 
examination.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the August 2007 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of degenerative 
spondylitic ridging primarily at L4.

2. The Veteran was deployed to Iraq from April 2003 to April 
2004; service treatment records reveal treatment for low back 
pain but are negative for a low back disability; however, the 
Veteran has credibly testified that he has had recurrent back 
pain since returning from Iraq, and there exists competent 
medical evidence of a nexus between the Veteran's chronic low 
back disorder and service.


CONCLUSION OF LAW

Service connection for a chronic low back disorder, to 
include degenerative spondylitic riding of the lumbar spine, 
is warranted.  §§ 1110, 1131 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
degenerative spondylitic ridging of the lumbar spine.  
Therefore, no further development is needed with respect to 
the Veteran's appeal.




II. Law and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

The Veteran contends that he injured his back while on active 
duty with the Nebraska Army National Guard during the Iraq 
War.  His MOS during deployment was 88M10 motor transport 
operator.  He specifically asserts that his duty as a truck 
driver in inhospitable road conditions caused the onset of a 
chronic low back disability.

a. Factual Background

Service Treatment Records

In an April 2004 post-deployment health assessment, the 
Veteran indicated that he had experienced back pain during 
and since his deployment.  The clinician wrote that the back 
pain was "related to positional and truck driving" and 
noted that prior chiropractic treatment had been beneficial.  
In the accompanying medical history report, the Veteran noted 
that he had experienced low back pain since September 2003.

An April 2004 retention examination reveals an abnormal spine 
evaluation.  The clinician wrote "tenderness upper lower 
back spine musculature - otherwise normal exam."  In the 
accompanying medical history report, the Veteran indicated 
that he had a history of "recurrent back pain or any back 
problem."  He wrote that his back hurt from being fallen on, 
jostled, tossed and thrown around in trucks.  The clinician 
noted that the Veteran had seen a chiropractor while in Iraq.

An April 2004 orthopedic consultation request indicates that 
the Veteran complained of low back pain secondary to driving 
trucks during deployment.  The provisional diagnosis was low 
back pain.

An April 2004 orthopedic clinic note contains a diagnosis of 
low back pain.

VA Treatment Records

A May 2004 examination revealed no swelling, discoloration, 
or misalignment of the lumbosacral/thoracic spine.  Straight 
leg raising was negative.  There was good active range of 
motion of the lumbosacral spine.  The diagnosis was low back 
pain.  X-rays revealed spurring of the anterosuperior aspect 
of the L4 body.

An unrelated December 2004 examination revealed a normal 
gait.

July 2004 VA General Medical Examination

The Veteran reported that he was seen at the Troop Medical 
Clinic while deployed for low back pain and that he had a 
manipulation done on his lower back.  The Veteran stated that 
he had had "no problem" with his back after returning home 
in May 2004.  Upon examination, straight leg raising was 
negative.  The thoracolumbar spine showed no areas of 
tenderness, and he had a normal lumbar lordosis without 
spasm.  There was 50 degrees bilateral rotation, 25 degrees 
right lateral, 24 degrees left lateral, 84 degrees flexion, 
and 35 degrees extension.  There were no additional 
limitations to range of motion after repetitive testing.  The 
clinician noted that the claims file was not available for 
review, and determined that there was "insufficient 
clinician information for the diagnosis of acute and chronic 
low back condition or residuals thereof."

March 2009 VA Spine Examination

The Veteran reported that his back felt sore and stiff while 
he was in Iraq.  He was treated with manipulation, which was 
beneficial.  After returning home, most days were good.  His 
back pain became more frequent during the summer of 2008.  He 
complained of daily pain in his low back.  The pain was 
alleviated with over-the-counter medication and sleep.  The 
Veteran stated that his back had no effect on his occupation 
as a truck driver because he had an air-cushioned seat.

Upon examination, his posture and gait were normal.  He 
denied the use of any assistive devices.  Heel and toe walks 
were completed without difficulty.  He was able to tie his 
shoes while seated.  There was tenderness to palpation 
directly over the lumbosacral vertebrae.  Flexion was 110 
degrees, extension was 30 degrees, right lateral flexion was 
20 degrees, left lateral flexion was 25 degrees, and rotation 
was 60 degrees bilaterally.  Prior to repetitive exercise, 
there was no paravertebral tenderness or spasms.  After 
repetitive exercise, the Veteran complained of low back 
paravertebral tenderness left side worse than right.  No 
spasms were noted.  No neurological abnormalities were found.  
An MRI revealed multilevel spondlyosis with moderate 
foraminal stenosis on the right at L3-4 and L4-5 with milder 
degenerative changes present at other levels.  There was no 
significant central canal stenosis or evidence of disc 
herniations.

The clinician reviewed the claims file and diagnosed 
minimally degenerative spondylitic ridging primarily at L4.  
She opined that this condition was "at least as likely as 
not" the result of military service.  She explained that 
"[r]iding over rough terrain in Iraq could have resulted in 
physical stress leading to degenerative changes."  However, 
she noted that the Veteran's reported pain seemed out of 
proportion to objective findings, and further opined that 
"it is at least as likely as not" that some of the reported 
pain was due to the Veteran's nonservice-connected idiopathic 
glomerulosclerosis."  She also wrote that "[a]n as yet 
undiagnosed systemic disorder affecting connective tissues is 
within realm of possibility."

October 2006 Video Conference Hearing

The Veteran testified that he was subjected to inhospitable 
road conditions for the entire year that he was in Iraq.  He 
stated that he received chiropractic treatment while in 
Kuwait on a mission, and at that time was told "be careful, 
don't run off the roads avoiding them, unless you have to."  
Hearing Transcript at 8.

b. Discussion

In this case, medical evidence reveals a current chronic low 
back disability, to include degenerative spondylitic ridging 
confirmed by MRI examination in January 2009.  The VA 
clinician who examined the Veteran in March 2009 determined 
that the Veteran's current back disability was at least as 
likely as not related to service.  Specifically, she related 
his disability to riding over rough terrain during his 
deployment.  The Board notes the close proximity of the 
showing of current chronic disability involving the low back 
to the Veteran's deployment, the absence of any indication of 
relevant post-service trauma, and the Veteran's credible 
account of the claimed in-service trauma.  It is also 
pertinent to note that in May 2004, the same month the 
Veteran was discharged from his last period of active duty, a 
VA X-ray examination revealed spurring of the anterosuperior 
aspect of the L4 body.
In view of the foregoing, the Board finds that service 
connection for degenerative spondylitic riding of the lumbar 
spine is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.


ORDER

Service connection for degenerative spondylitic ridging of 
the lumbar spine is warranted.



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


